Citation Nr: 0639793	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  98-07 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability from April 18, 1991, to 
February 1, 1995.

2.  Entitlement to an initial rating in excess of 20 percent 
for a right knee disability from February 2, 1995.

3.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a meniscectomy of the left knee.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1979 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision or decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which granted entitlement to service 
connection for a right knee disability and for residuals of a 
meniscectomy of the left knee.  It appears that the RO 
assigned "staged" ratings to the veteran's service-
connected right knee disability, evaluating it as 10 percent 
disabling between April 18, 1991, and February 1, 1995, and 
as 20 percent disabling effective February 2, 1995.  The RO 
also has evaluated the veteran's service-connected residuals 
of a meniscectomy of the left knee as 20 percent disabling 
effective April 18, 1991.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The veteran appeals for higher initial or 
staged ratings for both knee disabilities.

The veteran requested an RO hearing in May 1998, which was 
held in July 1998.  In February 2005, the veteran's service 
representative requested a Travel Board hearing, which was 
held before the undersigned in May 2005.

The Board remanded the veteran's claims in August 2005 to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.  In its August 2005 remand, 
the Board referred a secondary service connection claim for 
gastrointestinal disease back to the RO for adjudication.  
Because the RO has not yet taken action on this claim, the 
issue of entitlement to service connection for 
gastrointestinal disease as secondary to service-connected 
knee disabilities is again referred back to the RO for 
adjudication.

As explained in more detail below, the Board must again 
remand this case to the RO via the AMC.  VA will notify you 
if further action is required on your part.


REMAND

In its August 2005 remand, the Board noted that the RO had 
informed the veteran in September 2004 that his original 
notice of disagreement had been misplaced and requested his 
assistance to "piece together" his claims file and to 
submit whatever documents that he could locate in his own 
records.  The Board also noted in August 2005 that the 
veteran's original claims and the original rating decision(s) 
issued by the RO on his currently appealed claims were not 
part of the claims file.

The Board finds that the RO was on notice at least as of 
September 2004 that the veteran's claims file was misplaced, 
missing, or lost.  The Board's August 2005 remand also put 
the RO on notice that, in addition to his notice of 
disagreement, the veteran's original claims and the original 
rating decisions were missing from the claims file.  As a 
result, the RO should have attempted to rebuild the claims 
file.  

To date, however, the RO has not attempted to rebuild the 
claims file.  The earliest document in the claims file is a 
cover letter to a Statement of the Case (SOC) apparently 
issued to the veteran and his representative in April 1998, 
although the SOC itself is not in the claims file.  There may 
be evidence pertinent to the veteran's currently appealed 
claims that has been misplaced or lost because these claims 
have been on appeal since 1991 or 1992.    

The Board concludes that adjudication of the veteran's claims 
cannot proceed at this juncture without an attempt by the RO 
to rebuild the claims file.  On remand, the RO should attempt 
to locate or recreate the original claims, rating decisions, 
and SOC relating to the veteran's currently appealed claims.  
It is pertinent to note that, where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Finally, the Board notes that, in its August 2005 remand, it 
directed the RO to schedule the veteran for VA orthopedic 
examination to determine the nature and severity of his 
service-connected knee disabilities.  The Board's remand 
instructions requested that the examiner "opine whether it 
is at least as likely as not (50 percent or more probability) 
that the veteran has any additional loss of function (i.e., 
motion) of either knee due to pain or flare-ups of pain, 
supported by adequate pathology; and whether it is at least 
as likely as not [that] the veteran has any additional 
functional loss due to weakened movement, excess 
fatigability, incoordination, or flare-ups of such symptoms.  
Such determinations should be expressed, if feasible, in 
terms of additional loss of range of motion.  If the examiner 
finds it impossible to provide any part of the requested 
opinion without resort to pure speculation, he or she should 
so indicate."  Unfortunately, the report of the veteran's VA 
orthopedic examination in March 2006 does not contain this 
requested opinion.  See Stegall, supra.  Thus, on remand, the 
RO should contact the VA Medical Center in Northport, New 
York, Izhar Haque, M.D., if available, and request that 
Dr. Haque provide this opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to rebuild 
the veteran's claims file, to include 
locating or recreating the original rating 
decision(s) which granted service 
connection for a right knee disability, 
evaluating it as 10 percent disabling 
effective April 18, 1991; increased the 
evaluation assigned to the service-
connected right knee disability to 20 
percent disabling, effective February 2, 
1995; and granted service connection for 
residuals of a meniscectomy of the left 
knee, evaluating it as 20 percent 
disabling effective April 18, 1991.  The 
AMC/RO also should attempt to locate or 
recreate the veteran's original claims, 
the SOC issued to the veteran and his 
representative, and any other documents 
dated prior to April 1998 that may have 
been misplaced or lost, including any 
evidence submitted by the veteran and/or 
his representative.  Any attempt(s) to 
rebuild the claims file should be 
documented in the claims file itself.

2.  The RO/AMC should contact the VA 
Medical Center, Northport, New York, Izhar 
Haque, M.D., if available, and ask Dr. 
Haque to provide an addendum to the March 
2006 VA joints examination report with an 
opinion whether it is at least as likely 
as not (50 percent or more probability) 
that the veteran has any additional loss 
of function (i.e., motion) of either knee 
due to pain or flare-ups of pain, 
supported by adequate pathology; and 
whether it is at least as likely as not 
that the veteran has any additional 
functional loss due to weakened movement, 
excess fatigability, incoordination, or 
flare-ups of such symptoms.  Such 
determinations should be expressed, if 
feasible, in terms of additional loss of 
range of motion.  If Dr. Haque finds it 
impossible to provide any part of this 
opinion without resort to pure 
speculation, he should so indicate.  If 
Dr. Haque is not available, this fact 
should be noted in the claims file.

The claims file, to include a copy of the 
March 2006 VA orthopedic examination and a 
copy of this REMAND, should be made 
available to Dr. Haque for his review.

3.  Thereafter, the RO should readjudicate 
the veteran's initial rating claim in 
excess of 10 percent for a right knee 
disability between April 18, 1991, and 
February 1, 1995; his initial rating claim 
in excess of 20 percent for a right knee 
disability from February 2, 1995; and his 
initial rating claim in excess of 20 
percent for residuals of a meniscectomy of 
the left knee.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative must be provided with a 
Supplemental Statement of the Case (SSOC), 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
including a summary of the evidence 
received after the last SSOC was issued 
and any additional law or regulations that 
are applicable.  See Stegall v. West, 11 
Vet. App. 268 (1998).  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

